     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.662 Page 1 of 11


 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    MIGUEL VILLA,                                        Case No.: 20cv537-CAB (NLS)
11                                        Plaintiff,       ORDER:
12    v.
                                                           (1) REGARDING JOINT MOTION
13    COUNTY OF SAN DIEGO; DEPUTY                          FOR DETERMINATION OF
      RUDY PERAZA; and DOES 1-100,                         DISCOVERY DISPUTE NO. 1;
14
                                       Defendants.
15                                                         (2) GRANTING JOINT MOTION TO
                                                           AMEND SCHEDULING ORDER
16
17                                                         [ECF Nos. 29, 31]
18             JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
19                                  NO. 1
20          Before the Court is the parties’ Joint Motion for Determination of Discovery
21    Dispute No. 1, wherein Plaintiff seeks to compel Defendants to produce certain
22    documents in response to his Requests for Production Nos. 9-11. ECF No. 29. After due
23    consideration and for the reasons stated below, the Court GRANTS IN PART and
24    DENIES IN PART the motion to compel.
25            I.   BACKGROUND
26          In the operative complaint, Plaintiff alleges that Defendant Rudy Peraza (“Peraza”)
27    unlawfully physically attacked him while he was in restraints at San Diego Central Jail.
28    After an altercation with his girlfriend, Plaintiff was brought into the jail, where Officer

                                                       1
                                                                                    20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.663 Page 2 of 11


 1    Peraza was working at the time. ECF No. 13 at ¶¶ 9, 13. Plaintiff alleges that he was
 2    emotionally distraught and evaluated for mental health screening. Id. at ¶¶ 11-12.
 3    Plaintiff alleges that Officer Peraza walked up to him and proceeded to punch and beat
 4    him while he was in restraints. Id. at ¶¶ 16-17. As a result of the attack, Plaintiff alleges
 5    that he suffered serious injuries including lacerations and bruises. Id. at ¶¶ 21-22.
 6    Plaintiff brings a cause of action under 42 U.S.C. § 1983 for excessive force against
 7    Officer Peraza, as well as several state law causes of action.
 8          Plaintiff also brings a cause of action against the County of San Diego (“County”)
 9    for Monell liability. Plaintiff alleges that the County maintained a de facto policy of
10    allowing its deputies to use force on citizens who are in restraints, as evidenced by
11    complaints against them over the years. Id. at ¶¶ 23-40. Plaintiff also alleges that the
12    County failed to properly train its deputies on the amount of force that is constitutionally
13    permissible. Id. at ¶ 32.
14          At issue in this instant motion are three requests for production that were
15    propounded by Plaintiff to Defendants, seeking Internal Affairs files, personnel files, and
16    any complaints of excessive force related to Officer Peraza. ECF No. 29.
17           II.   DISCUSSION
18          The following three requests for production are at issue in this dispute:
19          Request for Production No. 9: All DOCUMENTS, ELECTRONICALLY
            STORED INFORMATION, and tangible things reflecting any investigation
20
            by San Diego County Sheriff’s Department Internal Affairs of Defendant
21          Rudy Peraza.
22          Request for Production No. 10: The personnel file of Defendant Rudy
23          Peraza.
24          Request for Production No. 11: Any complaint of excessive use of force or
            other misconduct made by any civilian, inmate, or other individual regarding
25
            Defendant Rudy Peraza.
26
      ECF No. 29 at 1-11. Documents responsive to these requests have been listed by
27
      Defendants on their privilege log as follows:
28

                                                    2
                                                                                    20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.664 Page 3 of 11


 1          •      2019 Internal Affairs records related to Plaintiff Villa and the incident at
 2                 issue in this lawsuit (CSDP000001-000147) (including reports, photos,
                   interviews, hearings, and videos);
 3
            •      2016 Internal Affairs records unrelated to Plaintiff (CSDP000148-187);
 4
 5          •      2017 Internal Affairs records unrelated to Plaintiff (CSDP000188-205);

 6          •      Officer Peraza’s personnel files (CSDP 206-826)
 7    ECF No. 29-1 at 3-4. Defendants raise issues of privilege, privacy, and relevance related
 8    to these entries in the privilege log.
 9                 A.     Official Information Privilege
10          First, Defendants argue that the official information privilege protects the
11    documents in the privilege log from disclosure, and submit two declarations in support of
12    their position.
13          Federal law regarding privilege applies to federal question cases. Fed. R. Evid.
14    501; see Admiral Ins. Co. v. U.S. Dist. Court, 881 F.2d 1486, 1492 (9th Cir. 1989).
15    Federal common law recognizes a qualified privilege for “official information.” Kerr v.
16    U.S. Dist. Court for Northern Dist., 511 F.2d 192, 198 (9th Cir. 1975). The official
17    information privilege is subject to the competing interests of the requesting party, and is
18    “subject to disclosure especially where protective measures are taken.” Sanchez v. City
19    of Santa Ana, 936 F.2d 1027, 1033 (9th Cir. 1990). Courts embrace “a balancing
20    approach that is moderately pre-weighted in favor of disclosure.” Kelly v. City of San
21    Jose, 114 F.R.D. 653, 661 (N.D. Cal. 1987) (ordering disclosure of law enforcement
22    documents subject to a protective order to a plaintiff in a § 1983 action).
23          The party asserting the official information privilege must invoke it by name and
24    make a substantial threshold showing of privilege. Id. at 669. To make such a showing,
25    a “party must submit, at the time it files and serves its response to the discovery request, a
26    declaration or affidavit, under oath or subject to the penalty of perjury, from the head of
27    the department which has control over the matter.” Miller v. Pancucci, 141 F.R.D. 292,
28    300 (C.D. Cal. 1992) (citing Kerr, 511 F.2d at 198). The affidavit must include: (1) an

                                                    3
                                                                                    20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.665 Page 4 of 11


 1    affirmation that the agency generated or collected the material in issue and has in fact
 2    maintained its confidentiality, (2) a statement that the official has personally reviewed the
 3    material in question, (3) a specific identification of the governmental or privacy interests
 4    that would be threatened by disclosure of the material to plaintiff and/or his lawyer, (4) a
 5    description of how disclosure subject to a carefully crafted protective order would create
 6    a substantial risk of harm to significant governmental or privacy interests, (5) and a
 7    projection of how much harm would be done to the threatened interests if the disclosure
 8    were made. Kelly, 114 F.R.D. at 670.
 9          A “general assertion” that a law enforcement organization’s internal investigatory
10    system “‘would be harmed by disclosure of the documents is insufficient’ to meet the
11    threshold test for invoking the official information privilege.” Soto v. City of Concord,
12    162 F.R.D. 603, 614 (N.D. Cal. 1995) (quoting Chism v. County of San Bernardino, 159
13    F.R.D. 531, 534-535 (C.D. Cal. 1994)). Similarly, a “general claim of harm to the
14    ‘public interest’ is insufficient to overcome the burden placed on the party seeking to
15    shield material from disclosure.” Soto, 162 F.R.D. at 614; Miller, 141 F.R.D. at 300-301;
16    Kelly, 114 F.R.D. at 672. The party resisting discovery “must specifically describe how
17    disclosure of the requested documents in that particular case would be harmful.” Soto,
18    162 F.R.D. at 614; Miller, 141, F.R.D. at 300-301.
19          In support of their assertion of this privilege, Defendants have submitted two
20    affidavits. First, Defendants submit the declaration of Michael J. Blevins, a Captain
21    assigned to San Diego Sheriff’s Department’s Personnel Division, to support their
22    assertion of this privilege as to Officer Peraza’s personnel files. ECF No. 29-2. Second,
23    Defendants submit the declaration of Kenneth W. Jones, a Lieutenant assigned to the San
24    Diego Sheriff’s Department’s Internal Affairs Division, to support their assertion of this
25    privilege as to Officer Peraza’s Internal Affairs files. ECF No. 29-3. Plaintiff agrees that
26    Defendants have met the first and second factors set out in Kelly, but disputes that the
27    remaining factors have been satisfied.
28

                                                    4
                                                                                   20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.666 Page 5 of 11


 1          Captain Blevins states that “[c]riticism, counseling, changes of assignment,
 2    transfers, and even discipline of deputies can be used to improve deputies’ performances
 3    and the quality of law enforcement services” and that “[c]onsistency and confidence in
 4    the Department’s internal processes enhances critical and candid assessments and is vital
 5    to deputies, their superiors and the public.” ECF No. 29-2 at ¶ 9. He warns that public
 6    disclosure of such information may cause supervisors to “begin to withhold critical
 7    feedback and frank evaluation.” Id. In addition, Captain Blevins states that deputies
 8    themselves should make full disclosures of “[p]ersonal data, medical and employment
 9    history, and other private information” for their personnel files and if they were afraid
10    such information might end up being released outside of the Sheriff’s department, they
11    may withhold information, “harming the efficient payroll, medical, and insurance
12    processes of the Department, and harming emergency processes if a deputy or family
13    member ever became physically injured.” Id. at ¶ 10. Captain Blevins asserts that
14    disclosure of these personnel records “even when made pursuant to a protective order,
15    will also erode the integrity and security of such records, negatively affect morale of
16    many Department employees, consume inordinate time, expense, and resources, and
17    frustrate the legitimate specific purposes of compiling and maintaining such records.” Id.
18          Lieutenant Jones states that for Internal Affairs records, “[d]isclosure of certain
19    information about law enforcement personnel can jeopardize their safety and the safety of
20    their families, and subject them to harassment or intimidation.” ECF No. 29-3 at ¶ 4. He
21    also points to the similar concerns as Captain Blevins regarding the need for open
22    criticism. Id. at ¶ 5. He states that “[d]isclosure and dissemination of the confidential
23    records that Internal Affairs keeps may discourage individuals from providing
24    information; diminish the confidentiality of others who have provided information to the
25    Department; disrupt the vital, day to day operations of the department; divert department
26    personnel from their regular duties; erode the integrity and security of Internal Affairs
27    records; affect morale of departmental employees; consume inordinate time, expense, and
28    resources; and frustrate the legitimate purpose of compiling and maintaining such

                                                    5
                                                                                   20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.667 Page 6 of 11


 1    records” and “could erode the integrity and security of the records.” Id. at ¶¶ 6-7.
 2    Lieutenant Jones does not mention the effect of a protective order.
 3          The court finds that these statements, and the others included in the declarations,
 4    lack case-specific information and amount to only general assertions that does not meet
 5    the third factor under Kelly. See Soto, 162 F.R.D. at 621; Miller, 141 F.R.D. at 300-01;
 6    Kelly, 114 F.R.D. at 672. The identified interests and harms are ones that apply to
 7    disclosure of any Internal Affairs or personnel files. There is nothing specific as to the
 8    information in any of Officer Peraza’s specific files.
 9          Further, while Defendants cursorily mention a protective order in Captain Jones’s
10    declaration, stating that harm would result “even when made pursuant to a protective
11    order,” they do not explain why this is the case. The use of a carefully drafted protective
12    order is a tool often employed by courts in these types of cases and would substantially
13    reduce Defendants’ confidentiality concerns. See Soto, 162 F.R.D. at 614. In addition to
14    the protective order already entered in this case, further redaction of irrelevant
15    information could further protect confidentiality concerns.
16          The only case specific argument Defendants make is that Officer Peraza testified in
17    a declaration that Plaintiff made the following statement to him: “Just know I’m a South
18    Sider. When one jumps we all jump. I will find you on the outside!” ECF No. 29-4 at ¶
19    4. Plaintiff objects to this declaration as untimely because it was not submitted at the
20    time that the privilege was raised. Regardless of the timeliness issue, the Court does not
21    find that this identifies a specific harm that cannot be cured with an appropriate protective
22    order, where personal identifying information about Officer Peraza can be redacted. In
23    addition, further protection may be provided by requiring the documents to be disclosed
24    only to counsel.
25          Thus, the Court finds that, under Kelly, Defendants did not make a threshold
26    showing of the official information privilege. Because they did not meet this
27    requirement, the Court need not apply the balancing test from Kelly to determine whether
28    disclosure of documents should be permitted or whether disclosure would harm

                                                    6
                                                                                    20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.668 Page 7 of 11


 1    significant governmental interests. See Kelly, 114 F.R.D. 663. The Court overrules
 2    Defendants’ objections based on the official information privilege.
 3                   B.    Privacy
 4             Defendants argue the requests would also invade Officer Peraza’s privacy rights.
 5    Defendants correctly acknowledge that state law regarding privacy under Pitchess does
 6    not apply but rather federal law applies. Fed. R. Evid. 501; see Admiral Ins. Co., 881
 7    F.2d at 1492. However, they argue that courts have recognized a federal right to privacy,
 8    that the state guidelines provide some guidance to the courts, and that Officer Peraza’s
 9    records should be maintained in a consistent manner with his reasonable expectations
10    under state law.
11             “The contention that the doctrine of governmental privilege precludes disclosure of
12    personnel records, whether or not established in California state courts, is not the law of
13    this circuit.” Green v. Baca, 226 F.R.D. 624, 643-644 (C.D. Cal. 2005). Therefore, the
14    Court does not need to go through the procedures outlined in Pitchess in order to rule
15    upon the privacy objection. The Court does recognize that there is a federal privacy right
16    but this right can be protected despite disclosure of relevant documents with a carefully
17    crafted protective order, with additional protections and solely for use in connection with
18    the prosecution of this civil case. Thus, the Court overrules Defendants’ objections based
19    on privacy in part, finding that such interests can be sufficiently guarded by a protective
20    order.
21                   C.    Relevance of Individual Requests and Documents
22             Having ruled upon the privilege and privacy objections above, the Court will
23    consider the relevance of the documents at issue.
24             Federal Rule of Civil Procedure 26 permits discovery of “any nonprivileged matter
25    that is relevant to any party’s claim or defense and proportional to the needs of the case,
26    considering the importance of the issues at stake in the action, the amount in controversy,
27    the parties’ relative access to relevant information, the parties’ resources, the importance
28    of the discovery in resolving the issues, and whether the burden or expense of the

                                                     7
                                                                                   20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.669 Page 8 of 11


 1    proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Information
 2    need not be admissible to be discoverable. Id.
 3          “The 2015 amendments to Rule 26(b)(1) emphasize the need to impose ‘reasonable
 4    limits on discovery through increased reliance on the common-sense concept of
 5    proportionality.’” Roberts v. Clark Cty. Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016)
 6    (internal citation omitted). The fundamental principle of amended Rule 26(b)(1) is “that
 7    lawyers must size and shape their discovery requests to the requisites of a case.” Id.
 8    Both discovery and Rule 26 are intended to provide parties with “efficient access to what
 9    is needed to prove a claim or defense, but eliminate unnecessary or wasteful discovery.”
10    Id.
11          The Court has broad discretion in determining relevancy for discovery purposes.
12    Surfvivor Media Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005); see U.S.
13    Fidelity and Guar. Co. v. Lee Investments L.L.C., 641 F.3d 1126, 1136 (9th Cir. 2011)
14    (“District courts have wide latitude in controlling discovery, and [their] rulings will not
15    be overturned in the absence of a clear abuse of discretion.”) (internal quotation and
16    citations omitted). To the extent that the discovery sought is “unreasonably cumulative
17    or duplicative, or is obtainable from some other source that is more convenient, less
18    burdensome, or less expensive,” the court is directed to limit the scope of the request.
19    Fed. R. Civ. P. 26(b)(2). Limits should also be imposed where the burden or expense
20    outweighs the likely benefits. Id. How and when to so limit discovery, or to “issue an
21    order to protect a party or person from annoyance, embarrassment, oppression, or undue
22    burden or expense,” remains in the court’s discretion. Fed. R. Civ. P. 26(c)(1).
23          Plaintiff first argues that evidence of prior complaints of excessive force against a
24    police officer are relevant and admissible to a Monell claim. ECF No. 29 at 13. The
25    Court agrees. Thus, Defendants are ordered to produce the documents related to the
26    incident between Plaintiff Villa and Officer Peraza (CSDP000001-000147).
27          As for the other Internal Affairs files, Defendants argue that they are not related to
28    any complaints of excessive force. Defendants represent to Plaintiff, and the Court, that

                                                    8
                                                                                   20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.670 Page 9 of 11


 1    they are instead related to two reports regarding conditions of confinement issues and one
 2    related to an assault by another inmate (not Officer Peraza) on the complainant. ECF No.
 3    29 at 26. Nevertheless, Plaintiff still argues that these files are relevant because they may
 4    be probative of the County’s failure to supervise or discipline Officer Peraza or Officer
 5    Peraza’s credibility. ECF No. 29 at 16. However, Plaintiff’s Monell allegations do not
 6    reach so far. Throughout the complaint, Plaintiff alleges that the County permitted its
 7    officer to use excessive force on citizens who were in restraints or did not pose a threat.
 8    ECF No. 13 at ¶¶ 23-25. Plaintiff alleges that the County failed to supervise, discipline
 9    and train its deputies who “used excessive force” on citizens. Id. at ¶¶ 26-36. The
10    alleged unconstitutional policies all involve use of unnecessary force. Id. at ¶ 37. Thus,
11    the Court finds that the other Internal Affairs files (CSDP000148-205) that are not related
12    to excessive force used by Officer Peraza do not meet the relevancy standard under Rule
13    26, and will not order their production.
14          Plaintiff also argues that information contained in Officer Peraza’s personnel files,
15    including performance evaluations, appraisals, background investigations, evaluations,
16    and training are relevant to the Monell claim as well because they go toward his fitness
17    for duty. ECF No. 29 at 14-15. Defendants argue that the personnel files are not relevant
18    because they do not contain discussion of any excessive force incidents. Id. at 26. The
19    Court agrees with Plaintiff. Even without explicit discussion of any excessive force
20    incidents, information contained in Officer Peraza’s personnel files going to his
21    background may provide relevant insight into his actions in Plaintiff’s specific incident.
22    As such, this court has found such files relevant in prior cases. See Daniels v. Cty. of San
23    Diego, No. 05CV1130-WQH (NLS), 2006 WL 8455214, at *3 (S.D. Cal. May 30, 2006)
24    (“Personnel files which include performance evaluations, promotions, training records,
25    interviews, employee orientation and employment applications are generally considered
26    relevant to an excessive force claim.”); see also Nehad v. Browder, No. 15-CV-1386
27    WQH NLS, 2016 WL 2745411, at *2 (S.D. Cal. May 10, 2016); Estate of Kosakoff by
28    Kosakoff v. City of San Diego, No. 08CV1819 IEG (NLS), 2009 WL 10672901, at *2

                                                    9
                                                                                   20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.671 Page 10 of 11


 1    (S.D. Cal. Nov. 10, 2009).
 2          Any risk of production of the documents discussed above can also be tempered by
 3    redaction of any information contained within them that are private and irrelevant to the
 4    case. Plaintiff has already agreed that information such as social security numbers,
 5    driver’s license information, license plate numbers, addresses, health information, and
 6    financial information regarding Officer Peraza may be redacted. ECF No. 29 at 7.
 7    Similarly, such information that may exist in the files related to any of his family
 8    members and/or any other individuals unrelated to this law suit can also be redacted. The
 9    Court will further enter the protective order, to be filed simultaneous to this order, to
10    apply to disclosure of the Internal Affairs file and personnel records.
11          III.   CONCLUSION
12          For the reasons stated above, the Court GRANTS IN PART and DENIES IN
13    PART Plaintiff’s motion to compel. Within 14 days of this order, Defendants shall
14    produce to Plaintiff, these documents identified in Defendants’ privilege log:
15          1) Internal Affairs File related to Plaintiff’s incident (CSDP000001-000147)
16          2) Personnel file (CSD000206-826)
17    Production shall be subject to the Protective Order that the Court will file simultaneously
18    with this order, to be applied to only these documents. The documents shall be produced
19    in their entirety, except for any personal or private information, as specified in the
20    Protective Order.
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //

                                                    10
                                                                                    20cv537-CAB (NLS)
     Case 3:20-cv-00537-CAB-NLS Document 32 Filed 01/25/21 PageID.672 Page 11 of 11


 1                   JOINT MOTION TO AMEND SCHEDULING ORDER
 2          Also before the Court is the parties’ joint motion to amend the scheduling order.
 3    ECF No. 31. Because the discovery sought in this dispute may affect Plaintiff’s decision
 4    whether to amend the complaint to join additional parties, the parties request an extension
 5    to the deadline to file a motion to amend the complaint. Id. Good cause appearing, the
 6    Court GRANTS the motion. The deadline to file amended pleadings is extended to 14
 7    days after Defendants’ production of the documents ordered above.
 8
 9          IT IS SO ORDERED.
10    Dated: January 25, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                                 20cv537-CAB (NLS)
